PER CURIAM.
Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Johnny Hilton-Bey (“Hilton”) appeals from the dismissal of his civil action in which he alleged patent and trademark infringement against the United States Patent and Trademark Office. The district court dismissed Hilton’s claims without prejudice for lack of subject matter jurisdiction. We have thoroughly reviewed the record in this matter and conclude that we are without appellate jurisdiction for the same reasons stated by the district court. See 28 U.S.C. § 1295(a)(1) (2000). Accordingly, we dismiss the appeal. We dispense with oral argument *824because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED